Citation Nr: 0307922	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.  

The current appeal arose from a February 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The RO determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, but that service connection 
therefor was not warranted.  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO reopened the claim, the 
issue is as stated on the title page.

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As there remains additional 
development of the claim of service connection for a back 
disability and because the claim is being remanded, 
discussion of the Board's duty to assist in light of the VCAA 
is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
degenerative joint disease of the lumbar spine when it issued 
an unappealed rating decision in May 1992.

2.  The evidence added to the record since the May 1992 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1992 rating decision wherein 
the RO denied entitlement to service connection for 
degenerative joint disease of the lumbar spine is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the May 1992 rating 
decision, wherein the RO denied entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is reported in pertinent part below.

Private medical records of TJO, (initials) MD reflect that 
chronic degenerative disc disease of the lumbar spine was 
diagnosed in January 1991.  The impression in March 1991 was 
low back pain due to muscle spasm and chronic degenerative 
disc disease.  

X-rays of the lumbosacral spine taken at PAAR, (initials) PC 
reflect that there were moderate osteoarthritic changes in 
the lower vertebral bodies.

An outpatient treatment record of Dr. TJO dated in December 
1991 reveals that the impression was chronic low back pain 
due to mild degenerative joint disease and muscle spasm.  It 
was noted that the veteran had been out on disability since 
November 1990 due to that problem.

The veteran underwent a VA examination in February 1992.  X-
rays revealed degenerative disease of the lumbar spine.  The 
diagnosis was degenerative joint disease of the lumbar spine.

The evidence submitted subsequent to the May 1992 rating 
decision is reported in pertinent part below.

The veteran was seen at a VA community-based outpatient 
clinic in July 2000.  He reported his history of an in-
service back injury.  The impression was that the chronic 
back pain may be related to the reported original injury.

In October 2000, the veteran submitted a copy of a service 
document showing that he had been given a temporary physical 
profile in January 1954 because of low back pain, and that he 
was going to be reevaluated during the following month.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).



The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

If a chronic disability such as osteoarthritis is manifest to 
a compensable degree within one year after separation from 
service, the disability may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

The January 1954 service document and the July 2000 VA 
outpatient treatment record are new and material evidence.  
This evidence, while not conclusive, suggests that a current 
back disability may be related to active service.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, the appeal is 
granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
where the agency of original jurisdiction has performed 
little or no development.  See 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304 (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining 
service records, medical records and an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for a back 
disability for the period from April 1954 
to the present.  After obtaining 
appropriate authorization, the RO should 
obtain any medical records not currently 
on file.  

In any event, the RO should obtain all 
records from the VA medical center in 
Syracuse, New York, regarding treatment 
in 1970s for a back disability; the VA 
community-based outpatient clinic in 
Sayre, Pennsylvania, regarding an 
evaluation or treatment in or around 
1989; and the community-based outpatient 
clinic in Binghamton, New York regarding 
treatment for a back disability for the 
period from 1995 to the present.

Also, the RO should obtain all records 
from Dr. EG (initials) regarding 
treatment in 1982 at WM (initials) 
Hospital for a back disability, all 
records from LRC, PT, for treatment of a 
back disability in 1991, all X-rays taken 
by or in storage at PAAR, PC, and any 
additional records from Dr. TJO.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should obtain the veteran's 
service personnel records and should 
attempt to search for alternative sources 
of medical documentation.  

The RO should ask the veteran to identify 
all of the units he was assigned to and 
the dates he went on sick call for a back 
disability and to report any dates and 
places of hospitalization for a back 
disability.  If applicable, the RO should 
ask the veteran to complete a NA Form 
13075 (questionnaire about military 
service) and a NA Form 13055 (request for 
information needed to reconstruct medical 
documentation).  

The RO should search for sick and morning 
reports for the veteran's unit(s) for the 
time period in or around the periods the 
veteran reports being on sick call and 
for the U.S. Army Office of the Surgeon 
General records, if applicable.  In any 
event, the RO should search for sick and 
morning reports for the veteran's unit(s) 
for the time periods in or around 
November 10, 1953; January 5, 1954; 
January 21, 1954; and February 11, 1954. 

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should inform the veteran that 
in December 1991 it was reported that he 
had been out on disability since November 
1990 because of a low back disability.  
The RO should ask the veteran to describe 
all disability claims he has ever filed 
with regard to a back disability and to 
report the location of medical records 
and decision(s) regarding such claims.

The RO should make reasonable efforts to 
obtain medical records and decision(s) 
regarding such claims.

In any event, the RO should contact the 
Social Security Administration and obtain 
all medical records and decision(s) 
regarding the veteran's claim for Social 
Security disability benefits, for which 
he was receiving benefits as of November 
1991.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

6.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter on the issue of entitlement to 
service connection for a back disability 
and by evidence obtained in conjunction 
with the action paragraphs of this 
remand.

7.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
low back disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any further indicated 
special studies should be conducted.



The examiner is requested to express an 
opinion as to whether any back 
disorder(s) found on examination is/are 
related to active service, to include the 
reported back injury and the fact that 
the veteran had a temporary profile 
starting in January 1954 due to low back 
pain; or if preexisting active service, 
was aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.





9.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
issue of service connection for a back 
condition, with consideration of 
38 U.S.C.A. § 1154 (West 2002) and 
38 C.F.R. §§ 3.303, 3.307 and 3.309 
(2002), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



